[DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                        ________________________           FILED
                                                  U.S. COURT OF APPEALS
                               No. 10-13773         ELEVENTH CIRCUIT
                           Non-Argument Calendar        JUNE 7, 2011
                         ________________________        JOHN LEY
                                                          CLERK
                             Agency No. A012-360-841


ALBERT A. CAMPBELL,
a.k.a. Albert Campbell,
a.k.a. Albert A. Campbell,
a.k.a. Glenn Campbell,

                                                                   Petitioner,

                                     versus

U.S. ATTORNEY GENERAL,

                                                                 Respondent.
                         ________________________

                    Petition for Review of a Decision of the
                         Board of Immigration Appeals
                         ________________________

                                  (June 7, 2011)
Before EDMONDSON, CARNES, and KRAVITCH, Circuit Judges.

PER CURIAM:

      Proceeding pro se, Albert Anthony Campbell petitions for review of the

final order of the Board of Immigration Appeals affirming the Immigration

Judge’s order of removal. In March 2008, the Department of Homeland Security

served Campbell with a notice to appear charging that he was removeable (1)

under Immigration and Nationality Act § 212(a)(2)(C) as an alien who has

engaged in the trafficking of a controlled substance and (2) under INA §

212(a)(2)(A)(i)(II) as an alien convicted of a controlled substance offense.

      At Campbell’s removal hearing, the government submitted evidence of his

1981 conviction for distribution of and possession with intent to distribute heroin.

The IJ denied Campbell’s request for a hearing on the trafficking charge because

Campbell remained removeable based on his prior conviction for a controlled

substance offense.

      At a later hearing Campbell submitted an application for a waiver of

inadmissibility under former INA § 212(c) and an application for withholding of

removal under the United Nations Convention Against Torture, 8 C.F.R. §

208.16(c). The IJ denied Campbell’s request for a hearing on his § 212(c)




                                         2
application, granted the government’s motion to pretermit Campbell’s § 212(c)

application, and denied Campbell’s CAT claim after a separate hearing.

      Campbell contends that the IJ and the BIA erred by finding that: (1) he was

ineligible for a waiver of inadmissibility under former INA § 212(c) because he

was convicted after a jury trial rather than after pleading guilty, and (2) his

evidence was insufficient to establish eligibility for withholding of removal under

CAT. Campbell also contends that he was deprived of due process because the IJ

denied his requests for an evidentiary hearing and because the IJ deprived him of a

fair hearing on his CAT claim.

                                           I.

      We review de novo issues of subject matter jurisdiction.

Amaya-Artunduaga v. U.S. Att’y Gen., 463 F.3d 1247, 1250 (11th Cir. 2006).

The plain language of the INA precludes judicial review of an IJ’s final order of

removal for an alien who is removeable for having committed certain offenses,

including a controlled substance offense. 8 U.S.C. § 1252(a)(2)(C), INA §

242(a)(2)(C) (“Notwithstanding any other provision of law . . ., no court shall have

jurisdiction to review any final order of removal against an alien who is removable

by reason of having committed [a controlled substance offense].” Accordingly,

“[w]hen [a criminal] alien petitions for review of a removal order denying his CAT

                                           3
claim, we may not review the administrative fact findings of the IJ or the BIA as to

the sufficiency of the alien’s evidence and the likelihood that the alien will be

tortured if returned to the country in question.” Singh v. U.S. Att’y Gen., 561 F.3d

1275, 1280–81 (11th Cir. 2009).

      Campbell admitted that he had been convicted of distribution of and

possession with intent to distribute heroin. Therefore, to the extent Campbell

challenges the IJ’s and the BIA’s finding that he failed to establish his eligibility

for relief under CAT, we dismiss the petition for review for lack of jursidiction.

                                          II.

      The INA does, however, preserve our jurisdiction to review the legal and

constitutional issues Campbell raises. 8 U.S.C. § 1252(a)(2)(D), INA §

242(a)(2)(D) (“Nothing in subparagraph (B) or (C), or in any other provision of

this chapter (other than this section) which limits or eliminates judicial review,

shall be construed as precluding review of constitutional claims or questions of

law raised upon a petition for review filed with an appropriate court of appeals.”)

      Because the BIA did not expressly adopt the IJ’s opinion, we review only

the BIA’s decision. Al Najjar v. Ashcroft, 257 F.3d 1262, 1284 (11th Cir. 2001).

We review questions of law de novo, with appropriate deference to the BIA’s

reasonable interpretation of the statute in question. Ferguson v. U.S. Att’y Gen.,

                                           4
563 F.3d 1254, 1269 n.25 (11th Cir. 2009). However, no deference is owed to an

agency interpretation involving the retroactive application of a statute. Id.

      Under the law as it existed at the time of Campbell’s 1981 conviction, an

alien could apply for discretionary relief under former INA § 212(c) during the

course of removal proceedings. However, § 212(c) was repealed by the Illegal

Immigration Reform and Immigrant Responsibility Act of 1996 (IIRIRA) and

“replaced . . . with a new section that gives the Attorney General the authority to

cancel removal for a narrow class of inadmissible or deportable aliens.” INS v. St.

Cyr, 533 U.S. 289, 297, 121 S.Ct. 2271, 2277 (2001). Nevertheless, in St. Cyr, the

Supreme Court held that §212(c) relief remained available to an alien who had

been convicted of a disqualifying offense by plea agreement before enactment of

IIRIRA. St. Cyr, 533 U.S. at 314–15, 121 S.Ct. at 2287. Focusing on the quid pro

quo nature of a plea agreement, the Supreme Court held that IIRIRA’s repeal of §

212(c) had an impermissible retroactive effect on “people who entered into plea

agreements” because such persons “almost certainly relied upon [the] likelihood

[of obtaining § 212(c) relief] in deciding whether to forgo [the] right to a trial.”

Id. at 321–25, 121 S.Ct. at 2291–93.

      In this case, the BIA found that Campbell was ineligible for relief under

former INA § 212(c) because he was convicted of distribution of and possession

                                           5
with intent to distribute heroin—a drug trafficking offense—after a jury trial rather

than after pleading guilty in reliance on the continued availability of § 212(c)

relief. Campbell argues that the BIA erred because the IIRIRA’s repeal cannot

retroactively be applied to him. That argument is foreclosed by our precedent. In

Ferguson v. U.S. Att’y Gen., 563 F.3d 1254 (11th Cir. 2009), an alien who was

convicted of a felony after a trial sought to “extend St. Cyr outside of the guilty

plea context.” Id. at 1263; see St. Cyr, 533 U.S. at 297, 121 S.Ct. at 2277. We

held that “reliance is a core component of St. Cyr’s retroactivity analysis as it

applies to aliens challenging the application of IIRIRA’s repeal of § 212(c).” Id.

at 1269–70. Joining the majority of other circuits, we held that St. Cyr does not

apply—and § 212(c) relief is unavailable—to aliens who were convicted after a

trial “because such aliens’ decisions to go to trial do not satisfy St. Cyr’s reliance

requirement.” Id. Thus, Ferguson could not seek relief under the repealed statute

because she did not enter a guilty plea in reliance on the continuing availability of

§ 212(c) relief. Id. at 1271.

      Campbell’s case in indistinguishable from Ferguson. Because Campbell did

not plead guilty to his drug trafficking offense, he cannot demonstrate that he

detrimentally relied on the continued availability of a § 212(c) waiver of

inadmissibility. Since detrimental reliance is a critical element of any claim for §

                                           6
212(c) relief based on an alleged impermissible retroactive application of IIRIRA,

we deny Campbell’s petition for review of the BIA’s denial of § 212(c) relief.

                                          III.

      Campbell also contends that he was denied due process of law because the

IJ refused his requests for a hearing on his removability and on his application for

§ 212(c) relief and that he was deprived of a fair hearing on his CAT claim.

Campbell’s due process claim concerning the IJ’s refusal to conduct a hearing on

his request for relief under former INA § 212(c) is without merit because “[t]here

is no constitutionally protected right to discretionary relief, which is the relief

requested here.” Zafar v. United States Atty. Gen., 461 F.3d 1357, 1367 (11th Cir.

2006) (citation omitted).

      Campbell’s other constitutional claims also lack merit. Due process

requires “a full and fair hearing.” Ibrahim v. INS, 821 F.2d 1547, 1550 (11th Cir.

1987). Accordingly, aliens must receive “notice and an opportunity to be heard in

their removal proceedings.” Fernandez-Bernal v. U.S. Att’y Gen., 257 F.3d 1304,

1310 n.8 (11th Cir. 2001). To prevail on a due process claim, however, an alien

must show substantial prejudice—namely, that the outcome would have been

different “in the absence of the alleged procedural deficiencies.” Patel v. U.S.

Att’y Gen., 334 F.3d 1259, 1263 (11th Cir. 2003).

                                           7
       To the extent that Campbell argues that he was denied due process by the

IJ’s failure to hold a hearing on his removability, his claim lacks merit because he

has failed to identify any evidence that he could have presented to rebut the

charges of removal. And even if Campbell successfully challenged the drug

trafficking charge under INA § 212(a)(2)(C), he remained removeable under

§ 212(a)(2)(a)(i)(II) as an alien convicted of a controlled substance offense; he

admitted his 1981 conviction. See De Sandoval v. U.S. Att’y Gen., 440 F.3d

1276, 1285 (11th Cir. 2006) (“Petitioner fails to show how the additional

procedures she demands would have changed the result in her case because she

has admitted all of the facts necessary to warrant reinstatement of the original

removal order . . . .”).

       Finally, Campbell argues that the IJ exhibited hostility toward him at his

CAT hearing and that the IJ’s bias against him amounted to a denial of due

process because he was deprived of a full and fair hearing. But even though the IJ

expressed frustration with Campbell’s counsel at the hearing, “expressions of

impatience, dissatisfaction, annoyance, and even anger, that are within the bounds

of what imperfect men and women . . . sometimes display,” do not establish bias or

partiality. Liteky v. United States, 510 U.S. 540, 555–56, 114 S.Ct. 1147, 1157

(1994). Furthermore, as the BIA noted, the IJ reviewed Campbell’s evidence and

                                          8
gave his counsel multiple opportunities to identify what evidence he was relying

on to assert that Campbell would be tortured after being deported. Accordingly,

Campbell was not deprived of a full and fair hearing on his CAT claim.

      PETITION DISMISSED IN PART and DENIED IN PART.




                                        9